MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form S-1/A of Caribbean Villa Catering Corporation of our report dated February 17, 2009 on our audit of the financial statements of Caribbean Villa Catering Corporation as of December 31, 2008 and 2007, and the related statements of operations, stockholders’ equity and cash flows for the year then ended, from inception on March 9, 2007 through December 31, 2007, and from inception on March 9, 2007 through December 31, /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada April 13, 6490 West Desert Inn Road, Las Vegas, NV 89146 (702)253-7499 Fax
